Case 5:21-cv-00003-R Document 1-3 Filed 01/06/21 Page 1 of 10




                                                                EXHIBIT
                                                                  3
Case 5:21-cv-00003-R Document 1-3 Filed 01/06/21 Page 2 of 10
Case 5:21-cv-00003-R Document 1-3 Filed 01/06/21 Page 3 of 10
Case 5:21-cv-00003-R Document 1-3 Filed 01/06/21 Page 4 of 10
Case 5:21-cv-00003-R Document 1-3 Filed 01/06/21 Page 5 of 10
Case 5:21-cv-00003-R Document 1-3 Filed 01/06/21 Page 6 of 10
Case 5:21-cv-00003-R Document 1-3 Filed 01/06/21 Page 7 of 10
Case 5:21-cv-00003-R Document 1-3 Filed 01/06/21 Page 8 of 10
Case 5:21-cv-00003-R Document 1-3 Filed 01/06/21 Page 9 of 10
Case 5:21-cv-00003-R Document 1-3 Filed 01/06/21 Page 10 of 10
